Citation Nr: 0818963	
Decision Date: 06/09/08    Archive Date: 06/18/08

DOCKET NO.  06-23 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an initial compensable evaluation for 
hypertension.


ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1972 to August 
1973.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, that assigned a noncompensable disability 
rating for hypertension, after granting service connection 
for the same.  The veteran appealed the assigned rating.


FINDING OF FACT

The veteran's hypertension requires continuous medication for 
control; diastolic pressure readings never exceeded 102, and 
systolic pressure readings never exceeded 160, during the 
claims period.

CONCLUSION OF LAW

The criteria for a 10 percent disability rating, but not 
greater, for hypertension have been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.321, 
4.104, Diagnostic Code 7101 (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

As to VA's duty to notify, this appeal arises from the 
veteran's disagreement with the initial evaluation following 
the grant of service connection for hypertension.  The United 
States Court of Appeals for the Federal Circuit and the 
United States Court of Appeals for Veterans Claims (Court) 
have held that once service connection is granted the claim 
is substantiated, additional notice is not required, and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).

Moreover, since VA's notice criteria was satisfied because 
the RO granted the veteran's claim for service connection, 
the Board also finds that VA does not run afoul of the 
Court's recent holding in Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  See also Goodwin v. Peake, No. 05-876 (U.S. 
Vet. App. May 19, 2008).

In addition, the duty to assist the veteran has also been 
satisfied in this case.  The veteran's available service 
medical records, VA medical records and private medical 
records pertinent to the years after service are in the 
claims file and were reviewed by both the RO and the Board in 
connection with the veteran's claim.  The veteran was also 
afforded a VA examination in August 2004 in connection with 
this claim.  

The Board does observe that the veteran's service medical 
records appear to be unavailable.  When a claimant's medical 
records are lost or destroyed, the VA has a "heightened" 
duty to assist in the development of the claim.  Washington 
v. Nicholson, 19 Vet. App. 362, 369- 70 (2005).  Thus, in 
accordance with the law and implementing regulations, the RO 
continued its efforts to obtain all relevant medical records 
until it was reasonably certain that such records did not 
exist or that further efforts to obtain those records would 
be futile.  See 38 C.F.R. § 3.159(c).  The only service 
medical record contained in the claims file is the veteran's 
June 1972 enlistment examination, and additional records 
requests to the National Personnel Records Center (NPRC) have 
been unsuccessful.  In any event, the veteran has already 
been granted service connection for his hypertension, and 
accordingly his service medical records are not essential for 
purposes of substantiating his claim.  Thus, the Board finds 
that there is no indication that there is additional 
available evidence to substantiate the veteran's claim that 
has not been obtained and associated with the claims folder.  
For these reasons, the Board concludes that VA has fulfilled 
the duty to assist the veteran in this case.

LAW AND ANALYSIS

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating. 38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

However, there is a distinction between an appeal of an 
original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  For example, the rule 
articulated in Francisco v. Brown -- that the present level 
of the veteran's disability is the primary concern in a claim 
for an increased rating and that past medical reports should 
not be given precedence over current medical findings -- does 
not apply to the assignment of an initial rating for a 
disability when service connection is awarded for that 
disability.  Fenderson, 12 Vet. App. at 126; Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Rather, where a veteran appeals the initial rating assigned 
for a disability, as in the instant case, evidence 
contemporaneous with the claim and with the initial rating 
decision granting service connection would be most probative 
of the degree of disability existing at the time that the 
initial rating was assigned and should be the evidence "used 
to decide whether an original rating on appeal was erroneous 
. . . ."  Fenderson, 12 Vet. App. at 126.  If later evidence 
indicates that the degree of disability increased or 
decreased following the assignment of the initial rating, 
"staged" ratings may be assigned for separate periods of 
time based on facts found.  Id.

Hypertensive vascular disease is evaluated under 38 C.F.R. § 
4.104, Diagnostic Code 7101 (2007).  Under this provision, a 
10 percent rating is warranted when diastolic pressure is 
predominantly 100 or more or when continuous medication is 
shown necessary for control of hypertension with a history of 
diastolic blood pressure predominantly 100 or more, or when 
systolic pressure is predominantly 160 or more.  A 20 percent 
rating is warranted when diastolic pressure is predominantly 
110 or more, or; systolic pressure is predominantly 200 or 
more.  A 40 percent rating is assigned when diastolic 
pressure is predominantly 120 or more; and 60 percent when 
diastolic pressure is predominantly 130 or more.

Upon review, private medical records show that the veteran 
has been taking hypertensive medications on a continuous 
basis since 1999.  A January 2000 treatment note refers to 
him taking 10mg of Accupril.  In February 2000, his 
prescription was changed in Hyzaar.  Verelan was prescribed 
in March 2000.  At his August 2004 VA examination, the 
veteran reported taking Topralol XL 50 twice per day.  It is 
also documented that the veteran had diastolic blood pressure 
readings of 100 or more while taking his medications.  
Therefore, a 10 percent evaluation is warranted for 
hypertension under Diagnostic Code 7101 for the entire 
appeals period.  See Fenderson.  However, there is no basis 
for a 20 percent or higher evaluation.

Of the numerous diastolic pressure readings during the claims 
period, the highest reading was 102 noted in March 2000.  No 
diastolic pressure reading was ever 102 during the claims 
period.  Thus, the diastolic readings are not predominantly 
110 or above. Of the systolic pressure readings, the highest 
reading was 160 in a March 2000.  None of the systolic 
readings during the claims period reached as high as 200.  
Indeed, when he was most recently examined by VA in August 
2004, the veteran's blood pressure was 124/75, 112/70, and 
125/76.

In other words, there is simply no basis upon which to assign 
a disability rating greater than 10 percent for the veteran's 
hypertension.  As the preponderance of the evidence is 
against the claim, the benefit-of-the-doubt standard of proof 
does not apply.  38 U.S.C.A. § 5107(b).

Additionally, the record contains no evidence showing the 
veteran was entitled to a rating in excess of 10 percent at 
any point during the instant appeal.  Therefore, no staged 
ratings are appropriate.  See Hart v. Mansfield, 21 Vet. App. 
505 (2007).  

In reaching this decision, the Board has considered the 
provisions of 38 C.F.R.  
§ 3.321(b)(1), but notes that the veteran has not asserted, 
nor does the evidence suggest, that the regular schedular 
criteria are inadequate to evaluate his hypertension.  There 
is no objective evidence that his hypertension, in and of 
itself, is productive of marked interference with employment.  
There is also no indication that his hypertension 
necessitates frequent periods of hospitalization.  Indeed, 
the Board observes that at the VA medical examination in 
August 2004, the examiner concluded that the veteran's 
hypertension had no effect on his occupational or daily 
activities.  For the foregoing reasons, referral for 
consideration of extraschedular rating is not warranted.  
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218 (1995).


ORDER

A 10 percent, but no higher, initial compensable disability 
rating for hypertension is granted, subject to the 
regulations governing the award of monetary benefits.



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


